The evidence as to what Spalding said about the sale of the farm, before he was authorized to make a sale or deliver the deed, was hearsay and immaterial. If it had been material, the exception came too late after the verdict. The evidence of the offer communicated by Spalding to the defendant's grantors as coming from the defendant, and of the instructions given by the defendant's grantors to Spalding as to the delivery of the deed, was competent upon the question of Spalding's authority to deliver the deed; and it was also material upon the question whether there was a fraudulent conspiracy between Spalding and the defendant, as claimed by the plaintiff.
The evidence that the defendant, about the date of the conveyance to him, advised Mrs. Adams to leave the state and remain away until after court to avoid giving her disclosure in the trustee suits, indicated a purpose on the part of the defendant to aid in preventing the creditors of his grantors from availing themselves of their legal remedies, and was competent as tending to show that the defendant's deed was fraudulent as to creditors and the plaintiff. Whittier v. Varney, 10 N.H. 291; Lee v. Lamprey, 43 N.H. 13; Pomeroy v. Bailey, 43 N.H. 118, 125. The fact that the defendant advised Mrs. Adams to remain away was also competent in support of the plaintiff's claim of a fraudulent conspiracy between the defendant and Spalding in the delivery of the deed.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.